DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a memory bit cell on a substrate, the memory bit cell comprising: first, second and third interconnect lines over the first and second gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, wherein the first and second interconnect lines are electrically connected to the first and second gate lines at locations of the first and second gate lines over one or more of the first, second, third and fourth active regions, wherein the third interconnect line electrically couples together a pair of gate electrodes of the memory bit cell or electrically couples together a pair of trench contacts of the memory bit cell, and wherein one of the first, second or third interconnect lines is vertically over and in alignment with one of the first or second gate lines.
With respect to claims 11-15, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: first, second and third interconnect lines over the first and second gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, wherein the first, second and third interconnect lines have a second pitch along the first direction, wherein the second pitch is less than the first pitch, wherein -4-Serial No. 16/604,807Art Unit: 2818one of the first, second and third interconnect lines is an internal node jumper for the memory bit cell, and wherein one of the first, second or third interconnect lines is vertically over and in alignment with one of the first or second gate lines.
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: the 6T SRAM bit cell comprising: -5-Serial No. 16/604,807Art Unit: 2818wherein the first active region comprises two silicon fins, the second active region comprises one silicon fin, the third active region comprises one silicon fin, and the fourth active region comprises two silicon fins; first and second gate lines over the first and second active regions, the first and second gate lines parallel along a second direction of the substrate, the second direction perpendicular to the first direction; and first, second and third interconnect lines over the first and second gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, wherein one of the first, second or third interconnect lines is vertically over and in alignment with one of the first or second gate lines.
With respect to claims 21-22, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a gate contact coupling one of the first plurality of metal lines to the first gate electrode at a location vertically over the fin; a second plurality of metal lines over the first plurality of metal lines, wherein metal lines of the second plurality of metal lines are along the first direction and have a second pitch, the second pitch less than the first pitch, and wherein one of the second plurality of metal lines is vertically over and in alignment with one of the first or second gate electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN HAN/Primary Examiner, Art Unit 2818